PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Nuccio’s alleged misconduct. Nuccio tendered a conditional guilty plea for consent judgment,* acknowledging his violation of Disciplinary Rule 1-102(A)(6). The referee recommended that Nuccio be found guilty in accordance with his conditional plea and that he be given a public reprimand.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter will serve as the public reprimand.
Costs in the amount of $658.92 are hereby taxed against Nuccio.
It is so ordered.
BOYD, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.